Citation Nr: 1442442	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-22 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a disability manifested by leg pain.

2.  Entitlement to service connection for a psychiatric disability.



ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel



REMAND

The Veteran served on active duty from May 25 to July 3, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his May 2010 VA Form 9, the Veteran requested a hearing before a member of the Board sitting at the RO.  Correspondence dated June 10, 2014, shows that the Veteran was scheduled for a Board hearing at the San Antonio, Texas RO that was to be held on June 17, 2014.  He failed to report for that hearing.  However, the evidence of record indicates that the notice was returned to the RO on June 19, 2014, by the United States Postal Service as undeliverable.  On July 23, 2014, the Veteran notified the RO that he had learned of the hearing after June 17, 2014.  He asked to have the hearing rescheduled.  (A VA Form 27-0820, Report of General Information, shows that the Veteran's address was different from what was used on the June 2014 hearing notification.)

Because the Veteran failed to appear for a hearing, the Board member who was scheduled to conduct the July hearing was consulted, see 38 C.F.R. § 20.704(d) (2013), and she granted the motion to re-schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the San Antonio, Texas RO.  When notifying the Veteran of the hearing, use the address noted on the July 2014 VA Form 27-0820, unless otherwise directed by the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2013).

